As filed with the Securities and Exchange Commission on October 26, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Interpace Diagnostics Group, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2919486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Morris Corporate Center 1, Building A 300 Interpace Parkway, Parsippany, NJ (Address of Principal Executive Offices) (Zip Code) pdi, Inc.
